Title: To Thomas Jefferson from James Currie, 13 April 1791
From: Currie, James
To: Jefferson, Thomas


Richmond, 13 Apr. 1791. This will be delivered to TJ by Dr. John Griffin, whose letter to TJ about his bills on Potter was enclosed in one from Currie and has no doubt been received. Currie will be under greater obligation to TJ when the bills are paid; he hopes Potter will not have to make sacrifices, but if so he thinks himself entitled to that advantage more than any other creditor. Once the debt is secured, he does not wish to take “any ungenerous advantage of his situation.” Griffin has promised to explain to TJ the cause of Potter’s failure to confess assets because of fear of attachment in Griffin’s hand to secure some other debt. He will inform TJ of this on settling his business with [Robert] Morris and he will be much satisfied if TJ will give him his friendly advice in the matter. “All your friends at Monticello were well some days ago. The President … arrived here on Monday afternoon, on which Evening he viewd  the Capitol (now entirely coverd with Lead) and yesterday visited the Canal and went quite up from Harris the manager’s house thro the Locks accompanied by the Directors of the Canal and several other Gentlemen here in 2 fine new Batteau’s of David Ross’s who had his Watermen, dressd in red Coaties on the Occasion, and lookd well. He dined yesterday with the Governor, and this Day dines at the Eagle by invitation of the Citizens and leaves this to Morrow on his way South Ward.” He will be happy to hear from TJ about the bills as soon as he has seen Griffin, who promises to wait on him as soon as he gets to Philadelphia. “P.S. The … time the Batteaux took in passing the 2 locks was 7 Minutes and 4 seconds by a stop watch.”
